Scott, J.,
dissented, and held that under the Constitution the court has no power to limit in advance the argument of counsel to the jury. As hereinafter pointed out this position has since been many times declared not to be the law by nearly all courts that have spoken on the subject.
In State v. Baker, 136 Mo. 74, the defendant was indicated for carnal knowledge of his fourteen-year-old daughter, tried and convicted and sentenced to twenty years in the penitentiary. The court limited the argument to one hour on a side, and, in an opinion by Gantt, P. J., concurred in by Sherwood and Burgess, JJ., this was held not to be error, the opinion saying: “Ordinarily it is in the discretion of the court to limit argument even in capital eases like this.”
These, however, are not the only decisions of this court bearing upon the question, as will appear by the following cases:
Freligh v. Ames, 31 Mo. 253, was an action upon a promissory note, executed by the two defendants to one . Lawrence. The defense was usury, and a denial of the plaintiff’s ownership of the note. The court limited the argument to twenty minutes on a side. This was assigned as error, and this court affirmed the judgment with ten per cent damages for vexatious delay. The opinion was written by Scott, J., and he said: “The court very properly limited the time to counsel for addressing .them. This is a matter in the discretion of the court and will not be controlled here. ’ ’ From which it would appear that the learned judge had receded from the position taken by him in his dissenting opinion in State v. Page, 21 Mo. 257, wherein he said the trial court could not limit the time for argument.
Trice v. Railroad, 35 Mo. 416, was an action for damages for killing twenty head of hogs. Four witnesses testified. The court limited the defendant’s counsel to ten minutes. This court affirmed the judg*135ment, in an opinion by Dryben, J., from which the following excerpt is taken:
“The only ground upon which we are asked to reverse the judgment of the circuit court, is the action of that court in restricting the time for the argument. The power of the courts to limit counsel in the time to be occupied in the argument of causes can not be denied. It is a power essential to the convenient dispatch of business, and to the good order of the courts. "What restrictions shall be imposed under this power is a mere matter of practice, resting in a large degree in the discretion of the judge in every case. Indeed in the case at bar, it is not contended that the circuit court did not possess the power to restrict; but the complaint is, that the power was exercised unreasonably. It is a rule from which this court never departs, not to revise the action of inferior courts in matters within their discretion, except in ease where it is manifest they have exercised their discretion unsoundly, and to the prejudice of the rights of the party complaining; upon this principle we are obliged to abstain from interference in this case. There is nothing in the circumstances of this case, so far as we can see, that rendered the limit of the court at all unreasonable or in anywise hurtful to the appellant. ’ ’
State v. Linney, 52 Mo. 40, appears to have been an indictment for murder. Among the errors assigned was the limiting of the time for argument. It does not appear what time was allowed. But it is stated that it was contended that the court had no power to limit the time. This conclusion was held to be untenable, and the right of the court to limit the time for argument declared, and the judgment of the circuit court was affirmed. It was, however, said by Wagner, J., delivering the opinion: “The power to limit and restrict the time might be abused, and a case might be presented in which this court would feel itself called upon to interfere. ’ ’
*136State v. Williams, 69 Mo. 110, was a prosecution for murder. The court allowed defendant’s counsel one hour for argument. This was assigned as error. The .court, per Henry, J., affirmed the judgment, and speaking of this assignment of error, said: “Nor was it error to limit counsel in argument to the jury, or to require the defendant’s counsel to close his argument at the expiration of the hour given him. This has more than once been decided to be a matter in the discretion of the court, and we see no reason to determine otherwise, when that discretion has not been abused.”
A careful examination of the cases in which the question in hand has undergone review by this court discloses that no ease has ever heretofore been reversed by this court because of the limit set by the trial court for the argument to the jury, but that in every case the rule has been announced that such matters lie in the wise judicial discretion of the trial judge, and that his action in this regard would not be interfered with by this court, except in case of a clear abuse of such discretion, and the cases considered involved various limitations of time for argument varying from ten minutes in an action for damages for killing stock (Trice v. Railroad, 35 Mo. 416), to one hour in a prosecution for incest (State v. Baker, 136 Mo. 74), and to one hour in a prosecution for murder (State v. Williams, 69 Mo. 110). The action of the trial court in State v. Page, 21 Mo. 257, was very like the action of the trial court in the case at bar. In the Page case the trial court first allowed thirty minutes for argument, and upon counsel .objecting to the allowance as insufficient, the trial court of its own motion reduced the time to fifteen minutes. In this case the trial court first allowed twenty minutes, and upon objection of the counsel that the time was insufficient, the court of its own motion reduced the time to fifteen minutes. This court refused to interfere with the discretion of the trial court in the Page case, where the time allowed was fifteen minutes, and it is not per*137ceivable why the same mling should not obtain in this case where the time allowed was also fifteen minutes. If the reduction of the time from the time first allowed could be treated as evidence of abuse of discretion on the part of the trial judge, the abuse was much more flagrant in the Page case than it is in the case at bar, for there the reduction of time was fifty per cent, whereas here it was twenty-five per cent.
This is the state of the prior rulings upon the question in this State, and the clear policy of the law as so declared is that the discretion of the trial judge will not be interfered with except where there has been a clear abuse of such discretion. Under this rule the discretion of the trial judge should not be interfered with in this case. If ten minutes is a proper limit in an action for damages for the killing of stock, or if fifteen minutes is a proper limit in a prosecution for trespassing on school lands, or if twenty minutes is a proper limit in a suit upon a promissory note, or if one hour is a proper limit in a prosecution for incest or murder, it ought not to be said that fifteen minutes is such an improper limit in this case as evidences an abuse of discretion by the trial judge, and therefore the judgment, which is held to be otherwise correct, should, not be reversed.
The case at bar is a very simple one. The contention of the plaintiff is that the car had slowed down so-that its motion was imperceptible or had stopped, and that before she had time to alight the car was started with a jerk and she was thrown down. The contention of the defendant was that the plaintiff got off of the car while it was in motion and before it reached the street crossing, and that in consequence she fell down and that, there was no jerk or starting forward of the car but that the car actually stopped at the proper place at the street crossing, and within a few feet beyond where the plaintiff got off. The issue was thus single and simple. The plaintiff herself was the only witness in her behalf. The defendant introduced five witnesses who supported its *138contention. The jury heard the testimony. The law of the case was plain, and the instructions given at the request of the parties stated it in terms as explicit as counsel could express it and almost amounted in themselves to an argument of the case on the respective sides. It only remained for the counsel to tell the jury what they thought was the proper deduction to draw from the facts under the law. If there ever was a case where a limitation of fifteen minutes was proper, it is this case. If fifteen minutes was improper in this case and constitutes reversible error, it can only mean that fifteen minutes is improper in every case. Yet this court has said a limitation of fifteen minutes, and even of ten minutes, was proper in cases where the issues were much more complicated than are the issues in this case.
If fifteen minutes is improper where there is only a single issue of fact for the jury to pass upon, what should be said of one hour in a prosecution for incest or for murder ? If fifteen minutes was improper in this case, where the jury heard the testimony and had been fully instructed, and where there was only a single question of fact, what should be said of the one-hour limit in the Kansas City Court of Appeals, and in the St. Louis Court of Appeals, or of the one hour and a half limit in this court, where the whole case is new matter to the court, and the counsel must not only state the facts, but point out the errors assigned and argue the law of the case? If fifteen minutes is improper where there is only a single question of fact involved, would it not follow that one hour would be improper when there were four questions of fact involved?
In short, if fifteen minutes is improper in this case, by what rule or guide must a trial court be governed in other cases? None is prescribed in this case and it is said none can be prescribed. What then will be the result? Manifestly trial courts will be afraid to fix any limit, or if they do, it will be assigned as error, and this court will be called on to review the discretion of the *139trial court in every case where a limit is fixed by the trial court. Such a rule would seriously cripple the expeditious administration of the business of the trial courts, would belittle the authority and dignity of the trial judge, and would overwhelm this court with the decision of matters that for over eighty years have been confided to the trial courts, and as to which there has never been an abuse of the discretion vested in the trial judges. For these reasons I think it is perfectly safe to entrust this power to the trial courts and that this court. should not interfere except where there has been a clear abuse of such discretion.
The rule that has heretofore prevailed in this State and which, I think, should be enforced in this case, is the rule that is established in nearly all of our sister States.
Yeldell v. State, 100 Ala. 26 (46 Am. St. Repts. 20), was a prosecution for assault with intent to murder. A limitation of the argument to the jury of fifteen minutes was upheld. In an exhaustive note to this' case in the American State Eeports many cases are reviewed wherein the trial courts had set a limit to the time for argument to the jury. A reference to a few of the adjudications of other States is both interesting and instructive. In Georgia a limitation of thirty minutes in a murder case was held improper. [Hunt v. State, 49 Ga. 255.] In North Carolina, a limit of one hour and a half in a murder case was held proper. [State v. Collins, 70 N. C. 241.] In Kentucky, a limit of five minutes in a larceny case, where there were three witnesses for the State and one for the defense, was held proper. [Williams v. Commonwealth, 82 Ky. 644.] In New York a limit of thirty minutes, in a prosecution for felonious assault, was held proper. [People v. Kelly, 94 N. Y. 526.] In Mississippi, a limit of thirty minutes, in a larceny case, was held proper. [Lee v. State, 51 Miss. 566.] In Tennessee, a limit ©f five minutes, in a civil case, was held proper. [Burson v. *140Mahoney, 6 Baxt. 307.] In Kentucky a limit of twenty-five minutes, in a civil case, where twelve witnesses were examined, was held proper. [Railroad v. Earl’s Admx., 22 S. W. 607.] In Colorado a limit of forty-five minutes in a civil case was held proper. [Sylvester v. Jerome, 34 Pac. 760.] In Indiana a limit of one hour and a half to the plaintiff and one hour to the defendant, in a suit for slander, was sustained. In Texas a limit of twenty-five minutes, in a prosecution for keeping a disorderly house, was held proper. [Mansfield v. State, 24 S. W. 901.]
On the other hand, a limit of one hour in a prosecution for arson, where twelve witnesses were examined and the evidence was circumstantial and conflicting, was held improper. [Wingo v. State, 62 Miss. 311.] So a limit of one hour in a robbery case, where twenty-four witnesses were examined and the trial occupied five days, was held improper. [People v. Green, 99 Cal. 564.] And a limit of twenty minutes in a case of assault with intent to kill where seventeen witnesses testified was held improper. [Jones v. Commonwealth, 87 Va. 63.] A limit of thirty minutes in a case for assault to commit murder, and where the.trial lasted two days, was held improper. [People v. Labadie, 66 Mich. 702.] A limit of seventeen minutes in a criminal prosecution for adultery, where the two defendants were represented by separate counsel, was held improper. [McLean v. State, 32 Tex. Crim. Rep. 521.] Many other instances might he referred to on both sides of the question, but the foregoing are sufficient to illustrate the rule and the practice.
Manifestly, no fixed rule could be adopted that would fit all cases, and hence the wisdom of the principle that prevails almost everywhere, that the determination of the matter is for the judicial discretion of the trial judge, who heard the witnesses, saw all that occurred upon the trial, knew the condition of his docket, was familiar with the learning, facility of expression *141and powers of speech of the counsel, and was therefore generally better able to do justice than an appellate court could do, and that to justify an appellate court to adjudge a trial court guilty of an abuse of that discretion, the case must be clear, cogent and convincing, in fact, sufficient to convict the trial judge of manifest prejudice, partiality or official misconduct.
The case a.t bar presents no such features, and the time allowed under the facts and circumstances of this case is not per se evidence of an abuse of judicial discretion. I therefore think the judgment of the circuit court should be affirmed. ' It is so ordered.
Burgess, Gantt and Fox, JJ., concur; Robinson, G. J., Brace and Valliant, JJ., dissent.